
	

114 HR 2920 IH: Captive Primate Safety Act
U.S. House of Representatives
2015-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2920
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2015
			Mr. Fitzpatrick (for himself, Mr. Blumenauer, Mr. Buchanan, Ms. DeLauro, Mr. Larson of Connecticut, and Mr. King of New York) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To amend the Lacey Act Amendments of 1981 to prohibit importation, exportation, transportation,
			 sale, receipt, acquisition, and purchase in interstate or foreign
			 commerce, or in a manner substantially affecting interstate or foreign
			 commerce, of any live animal of any prohibited wildlife species.
	
	
 1.Short titleThis Act may be cited as the Captive Primate Safety Act. 2.Addition of nonhuman primates to definition of prohibited wildlife speciesSection 2(g) of the Lacey Act Amendments of 1981 (16 U.S.C. 3371(g)) is amended by inserting before the period at the end or any nonhuman primate.
		3.Captive wildlife amendments
 (a)Prohibited actsSection 3 of the Lacey Act Amendments of 1981 (16 U.S.C. 3372) is amended— (1)in subsection (a)—
 (A)in paragraph (2)— (i)in subparagraph (A), by inserting or after the semicolon;
 (ii)in subparagraph (B)(iii), by striking ; or and inserting a semicolon; and (iii)by striking subparagraph (C); and
 (B)in paragraph (4), by inserting or subsection (e) before the period; and (2)in subsection (e)—
 (A)by striking (e) and all that follows through paragraph (1) and inserting the following:  (e)Captive wildlife offense (1)In generalIt is unlawful for any person to import, export, transport, sell, receive, acquire, or purchase in interstate or foreign commerce, or in a manner substantially affecting interstate or foreign commerce, any live animal of any prohibited wildlife species.; and
 (B)in paragraph (2)— (i)by striking so much as precedes subparagraph (A) and inserting the following:
							
 (2)Limitation on ApplicationParagraph (1) does not apply to any person who—; (ii)in subparagraph (A), by inserting before the semicolon at the end and does not allow direct contact between the any member of the public and a live bear, tiger, lion, jaguar, cougar, African leopard, snow leopard, ape, gibbon, siamang, monkey, or loris, regardless of the age of the animal;
 (iii)in subparagraph (B), by striking State-licensed wildlife rehabilitator,; (iv)in subparagraph (C)—
 (I)by striking an accredited and inserting a; (II)in clauses (ii) and (iii), by striking animals listed in section 2(g) each place it appears and inserting prohibited wildlife species; and
 (III)in clause (iv), by striking animals and inserting prohibited wildlife species; and (v)in subparagraph (D), by striking animal each place it appears and inserting prohibited wildlife species.
 (b)Civil penaltiesSection 4(a)(1) of the Lacey Act Amendments of 1981 (16 U.S.C. 3373(a)(1)) is amended— (1)by inserting (e), after subsections (b), (d),; and
 (2)by inserting , (e), after subsection (d). (c)Criminal penaltiesSection 4(d) of the Lacey Act Amendments of 1981 (16 U.S.C. 3373(d)) is amended—
 (1)in subparagraphs (A) and (B) of paragraph (1), by inserting (e), after subsections (b), (d), each place it appears; (2)in paragraph (2), by inserting (e), after subsections (b), (d),; and
 (3)in paragraph (3), by inserting , (e), after subsection (d) . (d)Effective date; regulations (1)Effective dateSubsections (a) through (c), and the amendments made by those subsections, shall take effect on the earlier of—
 (A)the date of promulgation of regulations under paragraph (2); and (B)the expiration of the period referred to in paragraph (2).
 (2)RegulationsNot later than 180 days after the date of enactment of this Act, the Secretary of the Interior shall promulgate regulations implementing the amendments made by this section.
 4.Applicability provision amendmentSection 3 of the Captive Wildlife Safety Act (117 Stat. 2871; Public Law 108–191) is amended— (1)in subsection (a), by striking (a) In general.—Section 3 and inserting Section 3; and
 (2)by striking subsection (b). 5.RegulationsSection 7(a) of the Lacey Act Amendments of 1981 (16 U.S.C. 3376(a)) is amended by adding at the end the following:
			
 (3)The Secretary shall, in consultation with other relevant Federal and State agencies, promulgate any regulations necessary to implement section 3(e)..
		
